DETAILED ACTION
Allowable Subject Matter
Claims 1-3, 5-14, 16, 17, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of claims 1, 8 and 17 relates to systems and methods for removing hydrocarbons from the engine and storing them in an adsorbent canister in order to prevent those hydrocarbons from escaping to the atmosphere to meet environmental regulations.  To that end, the claimed invention uses a vacuum pump to draw the hydrocarbons and air to the canister when the engine is off by drawing a vacuum through ports attached to various components of the engine where hydrocarbons are present and storing them for later combustion when the engine is then running and the canister is purged.  The elements of claims 1, 8 and 17 are not found in the prior art.  Trumpy et al, US 2002/0096148 [Trumpy] is considered the closest prior art and, like the above claims, teaches a system and method to capture hydrocarbons and store them when the engine is off using a vacuum pump to pull the hydrocarbons from elements of the engine and direct them to a storage canister for later use.  Trumpy differs from claim 1 in that Trumpy uses a singular vacuum pump to remove vapors and therefore lacks a teaching of first and second pumps.  There is no suggestion in the art to include a second pump and no particular reason why a second pump is obviously necessary over a single pump and for at least this reason claim 1 is allowed.  Trumpy further differs from claim 8 in that Trumpy does not teach or suggest using a second or additional fuel canister coupled to the engine wherein the hydrocarbons or evaporative emissions are directed to the additional canister.  For at least this reason claim 8 is allowed.  Finally, Trumpy differs from claim 17 in that Trumpy teaches away from closing the throttle valve when the engine is stopped and the pump is operated.  Trumpy expressly discloses that the throttle is open in order to properly circulate air and capture the hydrocarbons from the intake system of the engine during the purging process.  For at least this reason claim 17 is allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L BACON whose telephone number is (571)270-5623. The examiner can normally be reached Monday-Thursday, 7am-4pm and every other Friday 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY L BACON/Examiner, Art Unit 3747                   


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747